UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-8310


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORWIN TYRELL WOODSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:94-cr-00079-JRS-10)


Submitted:   March 22, 2011                    Decided:    June 2, 2011


Before WILKINSON and     NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed in part, vacated and remanded in part by unpublished
per curiam opinion.


Corwin Tyrell Woodson, Appellant Pro Se. James Brien Comey, Jr.,
Norman Scott Sacks, OFFICE OF THE UNITED STATES ATTORNEY,
Richard Daniel Cooke, Stephen Wiley Miller, Assistant United
States Attorneys, Richmond, Virginia; William Neil Hammerstrom,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corwin        Tyrell        Woodson       appeals       from     the          district

court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion

and his motion for reconsideration.                       Woodson sought application

of Amendment 706 to the Guidelines, which lowered the offense

levels for drug offenses involving crack cocaine.                               We vacate the

denial    of     Woodson’s        § 3582    motion          and    remand        for       further

consideration.            We   dismiss      the       appeal       of     the        motion      for

reconsideration.

            The      district      court    denied         Woodson’s       § 3582          motion,

finding     that        Woodson    had     previously         received           a       departure

resulting      in   a    sentence       84-months         below    the    low    end       of    the

applicable       Guidelines        range.           The     court        noted       that       this

departure was a result of the consideration of the disparity

between crack and powder cocaine and concluded that the “84[-]

month reduction given then exceeds the reduction available to

the Defendant under the retroactive amendments.”

            On      appeal,    Woodson      asserts         that    the    district           court

improperly       found     that    he     was       not    eligible       for        a    sentence

reduction.          Pursuant       to    U.S.       Sentencing          Guidelines          Manual

§ 1B1.10 (2010), when a defendant’s applicable Guidelines range

has been lowered by an amendment to the Guidelines, the district

court may reduce the defendant’s term of imprisonment pursuant

to § 3582.          In determining the extent of that reduction, that

                                                2
section provides that a court may not reduce a defendant’s term

of imprisonment under § 3582 below the minimum of the amended

Guidelines range unless the original term of imprisonment was

also below the original Guidelines range.                 USSG § 1B1.10(b)(2).

The commentary to that section provides “[i]f the original term

of imprisonment imposed was less than the term of imprisonment

provided by the guideline range applicable to the defendant at

the time of sentencing, a reduction comparably less than the

amended guideline range determined under subsection (b)(1) may

be appropriate.”       See USSG § 1B1.10 cmt. n.1(B)(3).

            Here,    the    district   court     stated    that   the    84-month

reduction given at Woodson’s resentencing exceeded the reduction

available to Woodson under the retroactive amendments.                   However,

under USSG § 1B1.10, Woodson was eligible for a reduction down

to a sentence “comparably less” than 262 months, the bottom of

the     amended     Guidelines   range.          The     determination      of     a

“comparably lower” sentence may be determined by using a lower

offense    category,    a   percentage,      a   flat    number   of    months    to

calculate the reduction, or any other reasonable method.                         See

United States v. Fennell, 592 F.3d 506, 509 (4th Cir. 2010).

Under each of these methods, Woodson would have been eligible

for a reduction below 240 months.                Accordingly, the district

court     erred   by    ruling    that       Woodson’s     240-month     sentence

“exceed[ed] the reduction available.”              Thus, while the district

                                         3
court was not required to grant Woodson’s motion for a sentence

reduction, it was error to conclude that Woodson was ineligible

for   a   potential    reduction.              For   this    reason,      we    vacate     the

district court’s order and remand for further proceedings.

             Turning to Woodson’s appeal from the denial of his

motion for reconsideration, Federal Rule of Criminal Procedure

35(a)     authorizes    a   district       court,         “[w]ithin      [fourteen]       days

after     sentencing,”      to        reconsider      a     sentence,      but    only     if

reconsideration        is   necessary           to    correct       an     “arithmetical,

technical, or other clear error.”                    See United States v. Goodwyn,

596   F.3d   233,   235     (4th       Cir.)       (internal     quotation       marks    and

citation omitted), cert. denied, 130 S. Ct. 3530 (2010).                                 If a

criminal     defendant      seeks       modification        of     his    sentence       under

3582(c)(2),      however,        we     have       recognized      that,       because     the

defendant had an opportunity to persuade the district court to

modify     his   sentence     pursuant          to    §    3582,    the    defendant       is

obligated to appeal an unsatisfactory result rather than ask the

district court to reconsider its denial.                      See id. at 236.            Thus,

the district court was without jurisdiction to determine whether

Woodson provided adequate grounds for reconsideration.

             Based on the foregoing, we dismiss Woodson’s appeal

from the denial of his motion for reconsideration.                               We vacate

the district’s order denying Woodson’s § 3582 motion and remand

for further proceedings.                We express no opinion on Woodson’s

                                               4
remaining   claims   on   appeal.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED IN PART;
                                          VACATED AND REMANDED IN PART




                                    5